DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-18 have been examined.

Abstract
The abstract of the disclosure is objected to because The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 wards while current abstract contain 154 words. The form and legal phraseology often used in patient claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required. See MPEP § 608.01 (b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10895460B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “ A system for generating precise road map data, comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates as each vehicle travels along a road path; wherein the raw GPS coordinates acquired by each vehicle define raw road track data defining the road path travelled by the vehicle; a processor operative to receive the raw road track data from the plurality of vehicles and apply an algorithm to the raw road track data to generate improved road track data defining the road path; and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path.”, while in the approved claim 1 of the patent discloses “An in-vehicle system for generating precise, lane-level road map data, comprising: a GPS receiver operative to acquire positional information associated with a track along a road path, and wherein the positional information has an accuracy; an inertial sensor providing time local measurement of acceleration and turn rate along the track; a camera operative to acquire image data of the road path along the track; a processor operative to receive the local measurement from the inertial sensor and image data from the camera over time in conjunction with multiple tracks along the road path, and generate improved GPS coordinates through curve fitting; and a transmitter for transmitting the improved GPS coordinates to a remote data repository for post processing to generate precise road map data for subsequent use by the same or different vehicles.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
In the claim 16 of the application discloses “ A system for generating precise road map data, comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates and an inertial sensor measuring acceleration and turn rate data as the vehicle travels along a road path; wherein the raw GPS coordinates and inertial sensor data acquired by each vehicle define raw road track data defining the road path travelled by the vehicle; a processor operative to receive the raw road track data from the plurality of vehicles and apply a curve-fitting algorithm to the raw road track data to generate improved road track data defining the road path; and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path.”, while in the approved claim 1 of the patent discloses “An in-vehicle system for generating precise, lane-level road map data, comprising: a GPS receiver operative to acquire positional information associated with a track along a road path, and wherein the positional information has an accuracy; an inertial sensor providing time local measurement of acceleration and turn rate along the track; a camera operative to acquire image data of the road path along the track; a processor operative to receive the local measurement from the inertial sensor and image data from the camera over time in conjunction with multiple tracks along the road path, and generate improved GPS coordinates through curve fitting; and a transmitter for transmitting the improved GPS coordinates to a remote data repository for post processing to generate precise road map data for subsequent use by the same or different vehicles.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 16 is similar/same/identical to the patent claims 1 limitations.
In the claim 17 of the application discloses “ A system for generating precise road map data, comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates and a video camera acquiring image data as the vehicle travels along a road path; wherein the raw GPS coordinates and image data acquired by each vehicle define raw road track data defining the road path travelled by the vehicle; a processor operative to receive the raw road track data from the plurality of vehicles and apply a curve-fitting algorithm to the raw road track data to generate improved road track data defining the road path; and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path.”, while in the approved claim 1 of the patent discloses “An in-vehicle system for generating precise, lane-level road map data, comprising: a GPS receiver operative to acquire positional information associated with a track along a road path, and wherein the positional information has an accuracy; an inertial sensor providing time local measurement of acceleration and turn rate along the track; a camera operative to acquire image data of the road path along the track; a processor operative to receive the local measurement from the inertial sensor and image data from the camera over time in conjunction with multiple tracks along the road path, and generate improved GPS coordinates through curve fitting; and a transmitter for transmitting the improved GPS coordinates to a remote data repository for post processing to generate precise road map data for subsequent use by the same or different vehicles.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 17 is similar/same/identical to the patent claims 1 limitations.
In the claim 18 of the application discloses “ A system for generating precise road map data, comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates, and inertial sensor measuring acceleration and turn rate data, and a video camera acquiring image data as the vehicle travels along a road path; wherein the raw GPS coordinates, inertial sensor data and image data acquired by each vehicle define raw road track data defining the road path travelled by the vehicle; a processor operative to receive the raw road track data from the plurality of vehicles and apply a curve-fitting algorithm to the raw road track data to generate improved road track data defining the road path; and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path.”, while in the approved claim 1 of the patent discloses “An in-vehicle system for generating precise, lane-level road map data, comprising: a GPS receiver operative to acquire positional information associated with a track along a road path, and wherein the positional information has an accuracy; an inertial sensor providing time local measurement of acceleration and turn rate along the track; a camera operative to acquire image data of the road path along the track; a processor operative to receive the local measurement from the inertial sensor and image data from the camera over time in conjunction with multiple tracks along the road path, and generate improved GPS coordinates through curve fitting; and a transmitter for transmitting the improved GPS coordinates to a remote data repository for post processing to generate precise road map data for subsequent use by the same or different vehicles.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 18 is similar/same/identical to the patent claims 1 limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, and 16-18is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kmiecik (US20100086174A1).
	Claim.1 Kmiecik discloses a system for generating precise road map data (see at least abstract, producing road information for use in a map database), comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates as each vehicle travels along a road path (see at least p6, the mobile mapping vehicles have a number of cameras, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115); wherein the raw GPS coordinates acquired by each vehicle define raw road track data defining the road path travelled by the vehicle (see at least fig.1-3, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115); a processor operative to receive the raw road track data from the plurality of vehicles and apply an algorithm to the raw road track data to generate improved road track data defining the road path(see at least fig.1-3,16, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115, p129, curve fitting algorithms could be used to determine the position of the road edge in the road surface image and subsequently the geo-position of the road edge); and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path (see at least fig.3, p88, stored as attributes in a database in a digital map database, a digital map database could be used in a navigation application, such as a navigation system and the like, p8, provide an improved method of producing road information for use in a map database, p135).
	Claim.2 Kmiecik discloses wherein: each vehicle is further equipped with an inertial sensor measuring the acceleration and turn rate of the vehicle as it travels along the road path; and the acceleration and turn rate of each vehicle is used to generate the raw road track data for that vehicle (see at least fig.1-3, p6, the mobile mapping vehicles have a number of cameras, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p78, measure rotational acceleraitons and translation accelerations along 3 orthogonal directions ,p115).
	Claim.3 Kmiecik discloses wherein: each vehicle is further equipped with a video camera operative to acquire image data of the road path as the vehicle as it travels along the road path; and the image data is used to generate the raw road track data for that vehicle (see at least fig.1-4, abstract, a terrestrial based camera mounted on a moving vehicle, producing road information in dependence of the road surface image and position and orientation data associated with the source image, p6,the mobile mapping vehicles have a number of cameras, p14-15, p89).
	Claim.4 Kmiecik discloses wherein the video camera is a look-ahead or look-behind video camera (see at least fig.1, element 9(i) is one or more camera(s) mounted on the car, fig.15a).
Claim.12 Kmiecik discloses wherein the algorithm applied by the processor to generate the improved road track data is based upon curve fitting(see at least fig.1-3,16, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115, p129, curve fitting algorithms could be used to determine the position of the road edge in the road surface image and subsequently the geo-position of the road edge).
	Claim.16 Kmiecik discloses a system for generating precise road map data (see at least abstract, producing road information for use in a map database), comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates and an inertial sensor measuring acceleration and turn rate data as the vehicle travels along a road path (see at least fig.1-3, p6, the mobile mapping vehicles have a number of cameras, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115); wherein the raw GPS coordinates and inertial sensor data acquired by each vehicle define raw road track data defining the road path travelled by the vehicle (see at least fig.1-3, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115); a processor operative to receive the raw road track data from the plurality of vehicles and apply a curve-fitting algorithm to the raw road track data to generate improved road track data defining the road path (see at least fig.1-3,16, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115, p129, curve fitting algorithms could be used to determine the position of the road edge in the road surface image and subsequently the geo-position of the road edge); and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path (see at least fig.3, p88, stored as attributes in a database in a digital map database, a digital map database could be used in a navigation application, such as a navigation system and the like, p8, provide an improved method of producing road information for use in a map database, p135).
	Claim.17 Kmiecik discloses a system for generating precise road map data (see at least abstract, producing road information for use in a map database), comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates and a video camera acquiring image data as the vehicle travels along a road path(see at least fig.1-3, p6, the mobile mapping vehicles have a number of cameras, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115); wherein the raw GPS coordinates and image data acquired by each vehicle define raw road track data defining the road path travelled by the vehicle(see at least fig.1-3, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p22,p115); a processor operative to receive the raw road track data from the plurality of vehicles and apply a curve-fitting algorithm to the raw road track data to generate improved road track data defining the road path (see at least fig.1-3,16, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115, p129, curve fitting algorithms could be used to determine the position of the road edge in the road surface image and subsequently the geo-position of the road edge); and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path (see at least fig.3, p88, stored as attributes in a database in a digital map database, a digital map database could be used in a navigation application, such as a navigation system and the like, p8, provide an improved method of producing road information for use in a map database, p135).
	Claim.18 Kmiecik discloses a system for generating precise road map data (see at least abstract, producing road information for use in a map database), comprising: a plurality of vehicles, each vehicle carrying a GPS receiver operative to acquire and store raw GPS coordinates, and inertial sensor measuring acceleration and turn rate data, and a video camera acquiring image data as the vehicle travels along a road path (see at least fig.1-3, p6, the mobile mapping vehicles have a number of cameras, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115); wherein the raw GPS coordinates, inertial sensor data and image data acquired by each vehicle define raw road track data defining the road path travelled by the vehicle(see at least fig.1-3, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p22, p115); a processor operative to receive the raw road track data from the plurality of vehicles and apply a curve-fitting algorithm to the raw road track data to generate improved road track data defining the road path (see at least fig.1-3,16, abstract, acquiring a source image from an image sequence obtained by means of a terrestrial based camera mounted on a moving vehicle, p14, the position and orientation of the vehicle is determined by means of a GPS receiver and an inertial measuring device, such as one or more gyroscopes and/or accelerometers, p76, GPS unit, p115, p129, curve fitting algorithms could be used to determine the position of the road edge in the road surface image and subsequently the geo-position of the road edge); and wherein the improved road track data is stored in a database for subsequent use by the same or different vehicles when traveling along the road path (see at least fig.3, p88, stored as attributes in a database in a digital map database, a digital map database could be used in a navigation application, such as a navigation system and the like, p8, provide an improved method of producing road information for use in a map database, p135).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kmiecik (US20100086174A1) as applied to claims 1-4 above, and further in view of Kubota (US20170341653A1).
Claim.5 Kmiecik does not disclose wherein: each vehicle is further equipped with a wireless transmitter; and each vehicle transmits its raw road track data to a remote processor and database.
However, Kubota discloses wherein: each vehicle is further equipped with a wireless transmitter; and each vehicle transmits its raw road track data to a remote processor and database (see at least fig.2, p48-50, a route guidance server).
It would have been obvious to modify Kmiecik to include wherein: each vehicle is further equipped with a wireless transmitter; and each vehicle transmits its raw road track data to a remote processor and database by Kubota in order to for determining the timing of an automated or manual lane change based on the total required distance and the remaining distance (see Kubota’s p24).
	Claim.6 Kmiecik does not disclose wherein the GPS receiver is disposed in a smartphone carried by the vehicle.
However, Kubota discloses wherein the GPS receiver is disposed in a smartphone carried by the vehicle (see at least fig.2, p47-48, element 84 is a GPS sensor).
It would have been obvious to modify Kmiecik to include wherein the GPS receiver is disposed in a smartphone carried by the vehicle by Kubota in order to for determining the timing of an automated or manual lane change based on the total required distance and the remaining distance (see Kubota’s p24).
	Claim.7 Kmiecik does not disclose wherein the inertial sensor is disposed in a smartphone carried by the vehicle.
However, Kubota discloses wherein the inertial sensor is disposed in a smartphone carried by the vehicle (see at least fig.2, p47-48, element 84 is a GPS sensor).
It would have been obvious to modify Kmiecik to include wherein the inertial sensor is disposed in a smartphone carried by the vehicle by Kubota in order to for determining the timing of an automated or manual lane change based on the total required distance and the remaining distance (see Kubota’s p24).
	Claim.13 Kmiecik does not disclose wherein the improved road track data includes transient road features.
However, Kubota discloses wherein the improved road track data includes transient road features (see at least fig.2-3, p48-50, a route guidance server, the communication part 82 performs wireless communication with external equipment, p39, detects various types of surrounding objects 200 appearing around the own vehicle 10 (for example, surrounding vehicles, pedestrians and walls), p66).
It would have been obvious to modify Kmiecik to include wherein the improved road track data includes transient road features by Kubota in order to for determining the timing of an automated or manual lane change based on the total required distance and the remaining distance (see Kubota’s p24).
	Claim.14 Kmiecik does not disclose wherein the transient road features include one or more of the following: construction sites, traffic diversions, and newly opened road or lane paths.
However, Kubota discloses wherein the transient road features include one or more of the following: construction sites, traffic diversions, and newly opened road or lane paths (see at least fig.2-3, p48-50, a route guidance server, the communication part 82 performs wireless communication with external equipment, the traffic congestion information Ijam, accident information, construction information (may include information of a future construction) to the route guidance apparatus 12 in each vehicle 10, p192).
It would have been obvious to modify Kmiecik to include wherein the transient road features include one or more of the following: construction sites, traffic diversions, and newly opened road or lane paths by Kubota in order to for determining the timing of an automated or manual lane change based on the total required distance and the remaining distance (see Kubota’s p24).
	Claim.15 Kmiecik does not disclose wherein the vehicle is an autonomous vehicle.
However, Kubota discloses wherein the vehicle is an autonomous vehicle (see at least fig.2, p16, automatically driven to travel on the target lane).
It would have been obvious to modify Kmiecik to include wherein the vehicle is an autonomous vehicle by Kubota in order to for determining the timing of an automated or manual lane change based on the total required distance and the remaining distance (see Kubota’s p24).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kmiecik (US20100086174A1), Kubota (US20170341653A1) as applied to claims 3-4 above, and further in view of Herbst (US20180299288A1).
Claim.8 Kmiecik and Kubota do not disclose wherein the video camera is disposed in a smartphone carried by the vehicle.
However, Herbst discloses wherein the video camera is disposed in a smartphone carried by the vehicle (see at least fig,1C, element 122 is a camera, p87, p95).
It would have been obvious to modify Kmiecik and Kubota to include wherein the video camera is disposed in a smartphone carried by the vehicle by Herbst in order to display an illumination pattern based on the navigation data, current position, and/or the spoken instruction or query received via the microphone from the user (see Herbst’s p4).
	Claim.9 Kmiecik and Kubota do not disclose wherein the video camera is disposed in a smartphone carried by the vehicle.
However, Herbst discloses wherein the video camera is disposed in a smartphone carried by the vehicle (see at least fig,1C, element 122 is a camera, p87, p95).
It would have been obvious to modify Kmiecik and Kubota to include wherein the video camera is disposed in a smartphone carried by the vehicle by Herbst in order to display an illumination pattern based on the navigation data, current position, and/or the spoken instruction or query received via the microphone from the user (see Herbst’s p4).
	Claim.10 Kmiecik and Kubota do not disclose wherein the wireless transmitter is disposed in a smartphone carried by the vehicle.
However, Herbst discloses wherein the video camera is disposed in a smartphone carried by the vehicle (see at least fig,1C, element 130 is a communication interface, element 132 is a short-range communications transceiver, p100, p112).
It would have been obvious to modify Kmiecik and Kubota to include wherein the video camera is disposed in a smartphone carried by the vehicle by Herbst in order to display an illumination pattern based on the navigation data, current position, and/or the spoken instruction or query received via the microphone from the user (see Herbst’s p4).
Claim.11 Kmiecik does not disclose wherein each vehicle transmits its raw road track data to a remote processor and database when the vehicle passes through a WiFi cloud.
However, Kubota discloses wherein each vehicle transmits its raw road track data to a remote processor and database when the vehicle passes through a WiFi cloud (see at least fig.2-3, p48-50, a route guidance server, the communication part 82 performs wireless communication with external equipment, p62).
It would have been obvious to modify Kmiecik to include wherein each vehicle transmits its raw road track data to a remote processor and database when the vehicle passes through a WiFi cloud by Kubota in order to for determining the timing of an automated or manual lane change based on the total required distance and the remaining distance (see Kubota’s p24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662